Citation Nr: 0933783	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.    


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for a low back disorder.

In March 2009, the Board remanded this case for additional 
development.  The case has been returned to the Board for 
further appellate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's main contention is that his current back 
disability is secondary to service-connected plantar warts.  
He has submitted medical opinions suggesting that there might 
be such a relationship.

In its previous remand, the Board sought to afford the 
Veteran a VA examination to obtain an opinion as to whether 
any current back disability was caused or aggravated by the 
service connected plantar warts.  In May 2009 the Veteran was 
afforded this examination.  The examiner concluded that the 
plantar warts did not cause the current back disability and 
that it was unlikely that the plantar warts aggravated the 
current back disability.  While she provided a rationale for 
the conclusion that plantar warts did not cause a current 
back disability, she did not provide a rationale for the 
conclusion that aggravation was unlikely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App.  120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).

Because there was no rationale for the opinion that there was 
no aggravation, the examination report did not meet the 
requirements imposed by the Court.  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2008); see 38 C.F.R. § 19.9 (2008).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

Accordingly, the appeal is REMANDED for the following action:

1.  The examiner who provided the May 
2009 VA examination should review the 
claims folder and provide a rationale for 
the opinion that it was unlikely that 
plantar warts aggravated the current back 
disability.

If the examiner is unavailable, another 
medical professional should review the 
claims folder and provide an opinion as 
to whether the service connected plantar 
warts, at least as likely as not (50 
percent probability or more) aggravated 
(caused an increase in underlying 
disability).  The examiner should provide 
a rationale supporting the opinion.

2.  If the benefit sought remains denied, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





